Order granting motion of David C. Anchin, Max Block and Max Anchin, Copartners, etc., for an order fixing the compensation of said petitioners for services rendered as accountants for and on behalf of the temporary receiver, and directing the said temporary receiver to pay the sum so fixed to the petitioners; and order granting motion of the temporary receiver for a reargument, and upon reargument, adhering to the original decision, unanimously affirmed, with twenty dollars costs and disbursements. No opinion. Present — Martin, P. J., McAvoy, Townley, Untermyer and Cohn, JJ.